ORDER

PER CURIAM.
This is an appeal of conviction for assault in the first degree and armed criminal action in connection with the arsenic poisoning of Donna Boley, defendant’s wife. Defendant alleges the trial court erred in admitting his *116confession; refusing to dismiss the armed criminal action charge; admitting certain evidence that was not relevant and, in admitting a hair sample without an adequate chain of custody. We have carefully considered the evidence and the record and find no error. Therefore, an extended opinion would be of no jurisprudential value. The judgment of the trial court is affirmed in accordance with Rule 84.16(b) and Rule 30.25(b). The parties have been furnished with a memorandum setting forth the reasons for this order.